Citation Nr: 1807348	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for nerve damage of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing in Washington, DC.  At that time, he submitted additional evidence with a waiver of RO review.  A copy of the proceedings is associated with the electronic claims file.

In September 2016, the Board denied the claim for service connection for nerve damage of the left leg.  The Veteran appealed the September 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, the Court vacated the Board's September 2016 decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).  The Board notes that the JMR indicated the Veteran was no longer pursing his claim for entitlement to compensation under 38 U.S.C. §1151 for nerve damage of the left leg from treatment at a VA Medical Center and, as such, the Court dismissed that claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the September 2016 Board decision provided an inadequate statement of the reasons or bases for its denial of the claim for service connection for nerve damage of the left leg.  They found the Board failed to provide an analysis regarding the Veteran's August 2014 testimony regarding his noticing left leg and hip problems in-service.  The JMR also found that an August 2014 VA examination was inadequate for rating purposes, as the examiner did not address the Veteran's August 2014 hearing testimony regarding experiencing leg and hip problems in-service.  

Thus, in light of the above, the Board finds that a remand is warranted to afford the Veteran an additional VA examination regarding the nature and etiology of any nerve damage of his left leg.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological VA examination with a physician (M.D.) to determine the nature and etiology of any nerve damage of the left leg.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
  
The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion, specifically the Veteran's August 2014 hearing testimony regarding hip and leg pain in-service.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide the following opinion: Whether it is at least as likely as not (a 50 percent probability or greater) that any current nerve damage of the left leg had its onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




